Exhibit 12(c) Entergy Louisiana, LLC Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Distributions 2005 2006 2007 2008 2009 Fixed charges, as defined: Total Interest $85,418 $92,216 $85,729 $94,310 $103,671 Interest applicable to rentals 4,585 4,833 7,074 12,099 6,810 Total fixed charges, as defined $90,003 $97,049 $92,803 $106,409 $110,481 Preferred distributions, as defined (a) - 10,906 10,998 10,067 8,295 Combined fixed charges and preferred distributions, as defined $90,003 $107,955 $103,801 $116,476 $118,776 Earnings as defined: Net Income $128,082 $137,618 $143,337 $157,543 $232,845 Add: Provision for income taxes: Total Taxes 96,819 78,338 83,494 70,648 45,050 Fixed charges as above 90,003 97,049 92,803 106,409 110,481 Total earnings, as defined $314,904 $313,005 $319,634 $334,600 $388,376 Ratio of earnings to fixed charges, as defined 3.50 3.23 3.44 3.14 3.52 Ratio of earnings to combined fixed charges and preferred distributions, as defined 3.50 2.90 3.08 2.87 3.27 (a) "Preferred distributions," as defined by SEC regulation S-K, are computed by dividing the preferred distribution requirement by one hundred percent (100%) minus the income tax rate.
